EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 11 only is amended to correct a minor informality.

11. (Currently Amended) A method of operating an electronic device, the method comprising: detecting updating of an application; obtaining, from an app store using a communication circuit of the electronic device, an update file for updating the application based on detecting updating of the application; obtaining first information previously recorded in association with the application and second information related to the update file of the application while installing the application, wherein the first information comprises first metadata produced based on a previous profile recorded based on a usage pattern associated with the application and a bytecode of a previous update file of the application and the second information comprises second metadata produced based on a bytecode of the update file obtained from the app store via the communication circuit at a point in time at which the application is updated; and producing, based on matching performed between the first metadata in the first information and the second metadata in the second information, a new profile to be used in the application after the updating.


REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1 and 11 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

…obtain first information previously recorded in association with the application and second information related to the update file of the application while installing the application, wherein the first information comprises first metadata produced based on a previous profile recorded based on a usage pattern associated with the application and a bytecode of a previous update file of the application and the second information comprises second metadata produced based on a bytecode of the update file obtained from the app store via the communication circuit at a point in time at which the application is updated; and produce, based on matching performed between the first metadata in the first information and the second metadata in the second information, a new profile to be used in the application after the updating.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1, 3-11, and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-C*] relate to application update methods.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/C. T./
Examiner, Art Unit 2191
4 February 2022

/QING CHEN/Primary Examiner, Art Unit 2191